Citation Nr: 1131009	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  04-23 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for glaucoma, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to a separate compensable disability evaluation for hypertension as a diabetic complication.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from March 1968 to February 1972, and is a Vietnam War Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2005 the Veteran and his spouse testified by videoconference from Cleveland before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing is in the claims file.

In January 2006 the Board remanded the claims for further development, including acquisition of VA and private treatment records; Social Security disability records; and provision to the Veteran of a new eye examination.  

In a decision dated in March 2008, the Board denied the claims on appeal.  

The Veteran appealed the Board's March 2008 decision to the Court of Appeals for Veterans Claims (Court).  In February 2009 the parties filed a Joint Motion for Remand; and in an Order dated in February 2009 the Court remanded the matter for compliance with the instructions in the Joint Motion.  

In July 2009 the Board remanded the claims for more development, including acquisition of private treatment records; provision to the Veteran of a new VA Compensation and Pension (C&P) examination; and acquisition of an opinion on whether the Veteran's nonservice-connected glaucoma disorder is aggravated by his service-connected diabetes disability.  The requested records were attained, and  new examinations were done in 2009 and 2010.  The 2011 addendum to the report of the examination from 2010 includes an opinion on the issue of aggravation.  Accordingly, no further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's glaucoma was first diagnosed long after his separation from active duty service; and it is not linked by competent evidence to service or a service-connected disability.  

2.  The Veteran's hypertension is characterized by diastolic blood pressure predominantly below 100 and by systolic blood pressure predominantly below 160.


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred during active military service; and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  

2.  The criteria for a separate compensable disability evaluation for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104 (Diagnostic Code 7101), 4.119 (Diagnostic Code 7913) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that the worsening has on employment.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's request for a separate compensable rating for his hypertension, that claim stems from the initial grant of service connection for hypertension as a complication of diabetes mellitus.  Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated and the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger a need for additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer necessary in claims for higher initial ratings.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

With regard to the Veteran's claim for service connection, the RO provided pre-adjudication VCAA notice in a letter dated in November 2002; and post-remand VCAA notice in a letter dated in January 2006.  The Veteran was notified of the information and evidence needed to substantiate his claim for service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service; or evidence of a relationship between a post-service disorder and a service-connected disability.  The notice included a listing of evidentiary sources other than service records to support the claim. 

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

These letters comply with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for degree of disability assignable and effective date of the claim).  

Although the 2006 letter, which included notice of how VA determines disability ratings and effective dates, was issued after the initial unfavorable adjudication by the RO, the matter was readjudicated and Supplemental Statements of the Case were issued in September 2006 and May 2010, so any procedural error with respect to timing has been cured.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records (STRs), VA treatment records, Social Security disability records, and private medical records have been obtained and are in the claims file.  The Veteran also testified before the undersigned Veterans Law Judge regarding his claims; and the transcript of the hearing is in the claims file.  In addition, the Veteran was accorded a C&P hypertension examination in July 2006; and C&P eye examinations in 2003, 2006, 2009, and 2010. 

The Board has reviewed the examination reports and finds that they provide the types of findings required to decide the claims.  In this respect the Board notes that with regard to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  As discussed immediately below, the hypertension exam was adequate.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since he was last examined in 2006.  See 38 C.F.R. § 3.327(a).  The Board has thoroughly reviewed the medical evidence developed since the examination, and there is no showing of a change in the severity of the Veteran's hypertension and no allegation from him that the disability has worsened.  Accordingly, yet another remand for a new examination is not warranted. 

With regard to the Veteran's request for a separate disability rating for hypertension, the Board finds that the 2006 C&P examination was adequate because it was based on a thorough examination (including three blood pressure readings); a description of the Veteran's pertinent medical history; consideration of the Veteran's subjective report; and review of the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As for the Veteran's claim for service connection for glaucoma, the Board finds that the C&P examinations were adequate because they included clinical eye tests; a description of the Veteran's pertinent medical history; consideration of the Veteran's subjective complaints; and review of the claims file.  Moreover, opinions on whether the Veteran's glaucoma disorder was directly incurred in service, or was caused or aggravated by his service-connected diabetes mellitus disability, were provided.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  

I.  Service connection, glaucoma

Facts

The Veteran seeks service connection for glaucoma, which he posits is secondary to his service-connected diabetes mellitus.

STRs contain no mention of any complaints, treatment, or diagnosis of an eye disorder; much less glaucoma.  The Veteran's February 1972 discharge examination report indicates that the Veteran's eyes were clinically evaluated as normal and that he had 20/20 vision in both eyes.

In 1972 the Veteran separated from military service.

In October 2002 the Veteran filed for service connection for diabetes mellitus, hypertension, and glaucoma.  In January 2003 he was granted service connection for type II diabetes mellitus.  

During a February 2003 C&P eye examination, the Veteran reported that he had received treatment for glaucoma for years.  In a May 2003 addendum, the February 2003 examiner stated as follows: 

The [Veteran] does have glaucoma, which has been documented since at least 10/98 in his record (including several examinations by Wade Park Optometry).  However, although diabetes may increase the risk for glaucoma, there is no direct cause-and-effect relationship between glaucoma and diabetes.  Therefore, the response for this patient (and all other patients with glaucoma and diabetes) is that the [Veteran's] glaucoma is not directly secondary to the service-connected glaucoma.

In a July 2004 letter, a private ophthalmologist advised that he had been treating the Veteran for glaucoma since 1990, and advised that the Veteran's glaucoma was moderately severe.  He also advised that the Veteran "had a tendency" for glaucoma based on the significant risk factors of his family ocular history and diabetes.

During a July 2006 C&P eye examination, the Veteran reported that he had known about his glaucoma since 1990.  Diagnoses included primary open angle glaucoma in both eyes.  The examiner elaborated as follows:

The etiology of [the Veteran's] glaucoma is more likely than not idiopathic.  Research study results with respect to the association of diabetes in glaucoma are equivocal at best.  The NIH-sponsored Ocular Hypertension Study (OHTS) of early glaucoma patients actually showed a negative risk factor for diabetes and hypertension.  The study did not try to explain this and rather just stated it as a statistical finding as part of the study.  The Advanced Glaucoma Intervention Study (AGIS), which concentrated on more serious glaucoma cases, did show [sic] an some association, but not a cause and affect between glaucoma and diabetes.  In addition, the testing method for diabetes for the AGIS Study consisted of nothing more than a questionnaire in which the patient answered yes or no for the diabetes.

In January 2008 the Veteran's representative submitted medical literature which informs that risk factors for open angle glaucoma include diabetes (2-3 fold increase in relative risk).

In November 2009 the Veteran was accorded another C&P eye examination.  Diagnosis was mild non-proliferative diabetic retinopathy, both eyes, and primary open angle glaucoma, both eyes.  According to the examiner, the Veteran's glaucoma was less likely than not caused or aggravated by diabetes mellitus.  She explained as follows:

Review of the current literature indicates diabetics have higher intraocular pressure but this does not meet the accepted definition of glaucoma.  Also, diabetics are more likely to have routine eye care therefore they are more likely to be diagnosed with glaucoma and other unrelated eye conditions.  Lastly, many studies have found diabetes mellitus may actually be protective against glaucoma and does not cause glaucoma nor contribute to the progression of the condition.

The examiner went on to state that in addition to the studies noted in the 2006 examination report, a search of recent literature found additional studies pertaining to the association of glaucoma and diabetes mellitus.  

In a July 2010 addendum the 2009 examiner stated that she had reviewed the records from the Veteran's private ophthalmologist.  She noted that the Veteran was diagnosed in April 1990 with chronic open angle glaucoma, both eyes, and that his current diagnosis was primary open angle glaucoma, both eyes; and stated that these terms were interchangeable.  She then averred that there was no indication in the ophthalmologist's records that the Veteran's glaucoma was caused by diabetes mellitus.

In an April 2010 rating decision the RO granted service connection for bilateral diabetic retinopathy.

In October 2010 the Veteran was accorded yet another C&P eye examination.  The examiner noted that the Veteran was first diagnosed with diabetes in 1983, and discussed the Veteran's treatment history.  Diagnosis was mild nonproliferative diabetic retinopathy in both eyes; and primary open angle glaucoma in both eyes.  The examiner added that the Veteran's glaucoma was idiopathic and not associated with the Veteran's diabetes.  He further stated as follows:  "numerous recent, prospective, long-term studies have shown no association of diabetes with glaucoma; in fact, several of those studies have shown that diabetes may be protective against glaucoma.  In other words, it is less likely that a patient with diabetes would have glaucoma than a patient without diabetes."  In an addendum in April 2011 he added that "it is LESS LIKELY THAN NOT that diabetes 

contributed to the progression of the patient's POAG beyond normal progression."  He elaborated as follows:

Numerous recent studies (including Ocular Hypertension Study, Early Manifest Glaucoma Treatment Study) have shown that diabetes IS NOT related to the onset and early progression of glaucoma.  Other population studies have shown no increased risk of glaucoma in diabetic patients.  A clinic-based cohort study also showed no link between diabetes and glaucoma progression . . . Earlier studies, such as the Advanced Glaucoma Intervention Study, which have been used in the literature to show a possible association, have been shown to have some patient selection bias with respect to diabetes and glaucoma, and more importantly were not designed to study the effects of diabetes on glaucoma.

The examiner went on to state the 2009 VA examination report reviewed the pertinent literature in great detail and at great length, and that report specifically listed a review by one of the foremost researchers and epidemiologists of glaucoma in the world, which provides a heavily referenced overview of the current evidence.  The examiner stated that particular review in great detail supports the statement that diabetes does not increase the risk of glaucoma, while also discussing mechanisms in which diabetes likely is protective with respect to progression. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439.  This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply.

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  It is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.


The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nichloson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Analysis

The Board has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000)(The Board must review the entire record, but does not have to discuss each piece of evidence).  

Preliminarily, the Board notes that while the Veteran had active duty service in Vietnam during the Vietnam War, the Veteran does not allege, and the evidence does not show, symptoms of glaucoma during combat, so the provisions of 38 U.S.C.A. § 1154(b) do not apply in this case.

As for the merits of the Veteran's claim for service connection, on the basis of the service treatment records alone, the Veteran did not complain of, was not diagnosed with, and was not treated for symptoms of glaucoma in service, and this disorder was not diagnosed or otherwise affirmatively shown to have been present in service.  Accordingly, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

As STRs contain no mention of chronicity during service, then continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim of service connection for glaucoma.  

The record contains no evidence of continuity of symptomatology of glaucoma.  Indeed, the earliest lay or medical evidence of glaucoma is 1990; long after the Veteran's 1972 release from active duty service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

In addition, while there is medical evidence of treatment for glaucoma since 1990, there is no mention by the Veteran of any symptomatology during the preceding 18 year interim after service, and the Board finds this, too, to be highly probative evidence against the Veteran's claim.

The Board accordingly finds that the preponderance of the evidence is against a finding of continuity of symptomatology; so service connection under 38 C.F.R. § 3.303(b), or as a disability first diagnosed after service under 38 C.F.R. § 3.303(d), is not established and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  As noted earlier, the Veteran maintains that his glaucoma is secondary to his service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.

Under certain circumstances, a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, competent medical evidence is required to substantiate the claim.  Also, where there is a question of medical causation, that is, medical evidence of an association or link between the claimed disability, first shown after service, and an injury, disease, or event in service, where a lay assertion on medical causation is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  8 C.F.R. § 3.159.

The specific nature of an eye disorder, such as glaucoma, cannot be established solely by personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  For this reason, the Board determines that glaucoma is not a simple medical condition that a lay person is competent to identify.  As no factual foundation has been established to show that the Veteran is qualified through knowledge, experience, training, or education to offer a medical diagnosis or an opinion on medical causation, and to the extent the Veteran's statements are offered as evidence of a diagnosis or medical causation, the statements are not competent evidence and the statements necessarily are excluded as evidence in support of the claim.

The medical evidence confirms that the Veteran has glaucoma; however, there is no competent medical evidence of a nexus to his service-connected diabetes.  Although private and VA physicians note that diabetes is a risk factor for developing glaucoma, there is no competent medical evidence that the Veteran's glaucoma has been caused or aggravated by his service-connected diabetes mellitus.  The Board specifically notes that the Veteran's private ophthalmologist did not link the Veteran's glaucoma to his diabetes; instead, he merely pointed out that diabetes is a risk factor for glaucoma.  He never stated that the Veteran's glaucoma was caused by his diabetes mellitus.  Moreover, every C&P examiner insists that there is no causal relationship between the Veteran's diabetes and his glaucoma.  These opinions have been based not only on their medical expertise but on review of the medical studies on this subject.  In addition, the literature submitted by the Veteran's representative in January 2008 made no specific link between the Veteran's glaucoma and his service-connected diabetes; rather, it again noted that diabetes is a risk factor for glaucoma.  The Board accordingly finds that the preponderance of the evidence is against a finding that the Veteran's glaucoma was caused by his service-connected diabetes mellitus.

There is also no competent medical evidence of any aggravation of the Veteran's nonservice-connected glaucoma by his service-connected diabetes beyond the natural progression of the disorder.  Indeed, the 2010 C&P examiner stressed that the Veteran's diabetes has not contributed to the progression of his glaucoma beyond the normal progression of the disorder; and the record contains no competent medical evidence to the contrary.  As the Board may consider only competent evidence to support its finding on the question of a medical nexus or medical causation, and as the Veteran's lay assertion on medical causation is not competent evidence, the preponderance of the evidence is against the claim of service connection for glaucoma; and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

II.  Separate disability rating for hypertension

In addition to the foregoing, the Veteran seeks a separate disability rating for hypertension.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1).

The Veteran is service-connected for diabetes mellitus type II with hypertension.  At issue is whether a separate rating for hypertension is warranted.

Under Diagnostic Code 7101, the criteria for a compensable (10 percent) rating are diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104.

Facts & Analysis

The evidence includes a wealth of medical records dating from the 1990s, including VA, private, and Social Security medical records.  Perusal of these voluminous records reveals very few instances of systolic blood pressure readings of 160 or more (i.e., 190 in January 2001; 170-174 in February 2001; 167 in June 2001; and 160 in October 2001) and very few diastolic blood pressure readings of 100 or more (i.e., 120 in January 2001, and 100-104 in February 2001).  In addition, C&P examination in July 2006 found diastolic pressure of no more than 86, and systolic pressure of just 128.  This does not comport with schedular requirements of diastolic pressure of predominantly at 100 or more, or systolic pressure of predominantly at 160 or more for a compensable rating.  Although there are a few instances of diastolic pressure of 100 or more or systolic pressure of 160 or more, these few instances out of several dozen blood pressure readings taken over the course of approximately the past 10 years in no way represent a predominant disability picture.

Further, while the evidence confirms that the Veteran takes medication regularly for control of his hypertension, there is no evidence in the record of a history of diastolic pressure of of predominantly at 100 or more.  Accordingly, the criteria for a noncompensable rating for hypertension are not met at any time during the appeal period.  As such, the Veteran's hypertension is considered part of the diabetic process under Diagnostic Code 7913, and a separate compensable disability evaluation for hypertension as a diabetic complication is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

Service connection for glaucoma, including as secondary to service-connected diabetes mellitus, is denied.

A separate compensable disability evaluation for hypertension is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


